United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE INTERIOR, U.S.
GEOLOGICAL SURVEY, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1093
Issued: June 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 20, 2017 appellant filed a timely appeal from an April 17, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally related
to the accepted November 29, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its April 14, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 6, 2016 appellant, a 29-year-old hydrologist, filed a traumatic injury claim
(Form CA-1) alleging that he sustained an unidentified injury which he attributed to a
November 29, 2016 employment-related motor vehicle accident. He explained that he was driving
when he saw a large cow standing in the road and then panicked, slammed the brakes, swerved,
and rolled. Appellant visited the hospital as a precaution, but no injuries were found. He did not
stop work.
On November 29, 2016 the employing establishment issued an authorization for
examination and/or treatment (Form CA-16).
In a November 29, 2016 report from Dr. Terrence Callahan, an emergency medicine
specialist from Eastern New Mexico Medical Center, he noted that appellant was involved in a
motor vehicle collision. Dr. Callahan diagnosed “[d]river injured in collision with other and
unspecified motor vehicles in traffic accident” and prescribed pain medication and a muscle
relaxant.
In a December 16, 2016 development letter, OWCP advised appellant of the deficiencies
in his claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant subsequently submitted a document dated December 7, 2016 which indicated
that he was traveling for work on November 28 through 30, 2016 “to surface water gages for
maintenance.” He indicated that at the time of the accident he was driving a government-owned
vehicle, returning to the hotel in which he was staying.
The employing establishment submitted a statement dated December 22, 2016, confirming
that appellant was driving a government-owned vehicle in the performance of duty at the time of
his November 29, 2016 incident. It also attached a map of the location where the car accident
occurred. Appellant was returning to the hotel where he was staying when the accident occurred.
By decision dated January 23, 2017, OWCP accepted that the November 29, 2016 incident
occurred as alleged, but denied appellant’s claim because he failed to submit evidence containing
a medical diagnosis in connection with the injury or events. Thus, it concluded that he had not
established the medical component of fact of injury.
Subsequently, appellant submitted a November 29, 2016 chest x-ray which showed no
active cardiopulmonary disease and a November 29, 2016 hematology report. An x-ray of the
cervical spine also dated November 29, 2016 revealed straightening of normal cervical lordotic
curve, which may be spasm or positioning. Vertebral body heights and disc spaces were
maintained, the odontoid was normal, and prevertebral soft tissues were normal.
In a November 29, 2016 report, Dr. Callahan reiterated his diagnosis of “[d]river injured
in collision with other and unspecified motor vehicles in traffic accident” and noted that appellant
stated that he was in a work truck on a dirt road when he came across a cow in the middle of a
sharp turn, trying to avoid it, and rolled the truck. He reported that appellant denied pain and had
no obvious injury or disability.

2

On April 11, 2017 appellant requested reconsideration.
Appellant submitted a narrative statement reiterating the factual history of his claim and a
photograph of the motor vehicle accident. He also submitted additional emergency room treatment
records from November 29, 2016.
In a November 29, 2016 report, Dr. Callahan noted that appellant “sustained an anterior
aspect of left shoulder and posterior aspect of left shoulder, painful injury.” Appellant stated that
he was involved in a car accident and rolled his truck onto its side. He also stated that he was
restrained and that he did not have any loss of consciousness. Appellant confirmed that he was
able to get out of the vehicle and was able to walk around. He indicated that he had some pain to
his left shoulder, but denied any other injuries.
By decision dated April 17, 2017, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
Causal relationship is a medical question which generally requires rationalized medical
opinion evidence to resolve the issue.8 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.9 Additionally, the physician’s opinion must
3

See supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Robert G. Morris, 48 ECAB 238 (1996).

9

Victor J. Woodhams, 41 ECAB 345, 352 (1989

3

be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury related
to the accepted November 29, 2016 employment incident.
Dr. Callahan, who treated appellant in the emergency room on November 29, 2016, noted
that he was involved in a motor vehicle collision. He also asserted that appellant sustained a
“painful injury” to the anterior and posterior aspects of the left shoulder. However, left shoulder
pain is a symptom, not a medical diagnosis.11 Accordingly, Dr. Callahan’s finding of a left
shoulder “painful injury” is insufficient to satisfy appellant’s burden of proof with respect to the
medical component of fact of injury.12 There is no evidence of record that establishes a medical
diagnosis in connection with the accepted employment incident. Consequently, appellant failed to
establish an injury in the performance of duty on November 29, 2016.
On appeal appellant notes that he is only seeking reimbursement for the bills that resulted
from the one hospital visit. On November 29, 2016 the employing establishment issued appellant
a Form CA-16 authorizing medical treatment. OWCP did not address whether appellant is entitled
to reimbursement of medical expenses pursuant to the Form CA-16.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted November 29, 2016 employment incident. On return of the record,
OWCP should consider the Form CA-16 issued in this case.

10

Id.

11

Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical determination.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).
12

Id.; see Deborah L. Beatty, 54 ECAB 340, 341 (2003); P.S., Docket No. 12-1601 (issued January 2, 2013); C.F.,
Docket No. 08-1102 (issued October 10, 2008)..
13

The Board notes that a Form CA-16 authorization for examination and/or treatment was issued by the employing
establishment on May 8, 2015. When the employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee s claim for an employment-related injury, the Form CA-16 creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c);
Tracy P. Spillane, 54 ECAB 608, 610 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

